Citation Nr: 1503305	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-28 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.  

2.  Entitlement to service connection for a left ankle disability.  

3.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from March 1980 to October 1984.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2013.  A transcript of that hearing is of record.  The VLJ held the record open for 60 days to allow the Veteran to submit additional evidence.  Additional evidence accompanied by a waiver of consideration by the agency of original jurisdiction has been received.  

In August 2012, the Veteran submitted additional relevant evidence within one year of the March 2012 denial of service connection for a bilateral knee disability, but this matter has not been re-adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A January 2011 examination was conducted in which the examiner found that the Veteran's low back disability is not caused by or related to his service because "[o]ne time [in service], the Veteran visited for his lower back pain...At that time, he was diagnosed with acute muscle strain of distal latissimus dorsi.  At that time, examination also was normal.  Acute muscle strain is acute and self-limited condition.  The Veteran has no documented chronic lower back disabilities and their treatment while he was in active service."  The examiner has not considered the Veteran's lay testimony of back pain since service, particularly since a March 1982 incident involving parachute jumping from aircraft, or the notation on the back of the September 1984 examination of low back pain.  Moreover, it is unclear to the Board how a normal examination would result in a diagnosis of muscle strain.  Upon remand, the AOJ should obtain a supplemental opinion that considers the Veteran's lay testimony of continuous back pain since service as well as the September 1984 examination notation of back pain.  See Dalton v. Nicholson, 21 Vet. Ap. 23 (2007).  As June 1993 private treatment records reference a rappelling accident in which the Veteran fell about 35 feet, the examiner should also consider this post-service incident.  

An examination regarding the Veteran's bilateral ankle disability was conducted in January 2011, with an opinion written in April 2011.  The examiner concluded that the Veteran's diagnosis of degeneration of bilateral ankle joints is not caused by or related to his active service due to repetitive jumping from aircraft.  The examiner's rationale stated that the Veteran complained of the left ankle in in 1977 and 1979, resulting in negative x-rays, and that he twisted his right ankle playing football in 1977 with a negative x-ray.  The examiner opined that "all of the above mentioned condition was activity and self limited.  The Veteran has no chronic bilateral ankle condition and __ while he was in active service and within 1 year after he got out from active service."  

This opinion is inadequate.  Although the examiner mentioned repetitive jumping from aircraft in the conclusion, there was no discussion of the effects of these jumps in the rationale.  The examiner notes three incidents of ankle injury in service, but does not mention two August 1978 notations of a twisted or swollen left ankle as a result of falling into a hole.  The report also does not discuss the new evidence of the Veteran's hearing testimony indicating that his ankles were sore after a March 1982 parachute jump, and that since that time he experienced ankle swelling, bruising, stiffness, tingling, numbness, and a tendency to roll.  Moreover, the rationale is incomplete in that it contains a blank.  Upon remand, the AOJ should obtain a supplemental opinion with a complete rationale that fully considers the effect of repetitive jumping from aircraft in service, all of the STR records relating to ankle injury or treatment, and the Veteran's lay testimony of continuity of symptoms since service.  See Reonal v. Brown, 5 Vet. 458, 461 (1993).  As June 1993 private treatment records reference a rappelling accident, the examiner should also consider this post-service incident when writing his or her opinion.  

In his hearing testimony, the Veteran indicated he received treatment for his ankles in 1985-1986 from a treatment provider in Fayetteville, North Carolina.  Records of this treatment are not of record.  Upon remand, the AOJ should contact the Veteran and attempt to obtain these records.  38 C.F.R. § 3.159(c).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he identify the Fayetteville, North Carolina treatment provider from whom he received treatment for his ankles in 1985-1986.  After obtaining the appropriate authorization, request treatment records related to the Veteran.  

All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165 (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).

2.  Thereafter, forward the claims file an appropriate medical professional who has not opined on these matters before, and ask for a supplemental opinion that addresses the following:

(a) whether it is at least as likely as not that the Veteran's low back disability is caused by or related to the Veteran's military service.  The clinician is asked to specifically consider the Veteran's hearing testimony that after a parachute jump in 1982 he experienced back pain such that he could not stand up the next day, the notation of low back pain on the September 1984 examination, and the Veteran's multiple lay statements that he has experienced back pain since service.  The writer should also consider the June 1993 treatment records indicating that the Veteran experienced a post-service accident while rappelling.  

(b) whether it is at least as likely as not that right and/or left ankle disability is caused by or related to the Veteran's military service.  The clinician is asked to specifically consider the notations indicating that the Veteran sought treatment for his ankles in service, including the October 1977 injury to the left ankle while playing football, the November 1977 injury of the right ankle while playing football, the December 1977 injury to the right ankle while playing football, the August 1978 injury of the left ankle when falling into a hole, and the April 1979 injury of the left ankle while playing tennis.  The clinician must also address the Veteran's assertion that he experienced ankle pain after a 1982 parachute jump from aircraft, and his lay testimony that he has experienced ankle symptoms since service, including swelling, bruising, stiffness, tingling, numbness, and a tendency for the ankles to roll.  The clinician should also consider the June 1993 treatment records indicating that the Veteran experienced a post-service accident while rappelling.  

A full and complete rationale must be provided for each opinion advanced.  The opinions must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  

If the clinician determines that the requested opinions cannot be rendered without additional clinical examination, then a new examination should be scheduled.   

3.  After completing all of the above development, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case, and give them an opportunity to respond.  Thereafter, return the appeal to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




